Order denying plaintiff’s motion for examination before trial unanimously reversed with printing disbursements to the appellant and motion granted as to items 1, 2, 4 (omitting the words “oral and”), 5 (omitting the words “knowledge of”), 6 (omitting the words “facts and circumstances of the composition”) and directing production of books and other papers for. use in accordance with the provisions of section 296 of the Civil Practice Act. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ, [See post, p. 958.]